ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on August 20, 1968 (213 So.2d 464) affirming the summary judgment of *439the Circuit Court of Dade County, Florida in the above styled cause; and
WHEREAS, on review of this court’s judgment by certiorari, the Supreme Court of Florida by its opinion and judgment dated May 7, 1969 (222 So.2d 420) and mandate now lodged in this court, quashed this court’s judgment of affirmance with directions for further proceedings;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on September 6, 1968 is withdrawn, the opinion and judgment of this court dated August 20, 1968 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the summary judgment of the circuit court appealed from is reversed and the cause remanded for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16 (b) Florida Appellate Rules, 32 F.S.A.).